Citation Nr: 0624326	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  03-02 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for enucleation of the right eye, secondary to 
service-connected residuals of a right leg gunshot wound.  

2.  Whether new and material evidence has been received to 
reopen a claim for post-traumatic encephalopathy, secondary 
to service-connected residuals of a right leg gunshot wound.  

3.  Entitlement to service connection for enucleation of the 
right eye, secondary to service-connected residuals of a 
right leg gunshot wound.  

4.  Entitlement to service connection for post-traumatic 
encephalopathy, secondary to service-connected residuals of a 
right leg gunshot wound.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2005 and March 2006, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia for additional development.  
The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  A November 1966 Board decision denied service connection 
for enucleation of the right eye.

2.  Evidence added to the record since the November 1966 
Board decision does relate to an unestablished fact necessary 
to substantiate the claim for service connection for right 
eye nucleation, and does raise a reasonable possibility of 
substantiating the claim.

3.  An August 1964 rating decision denied service connection 
for post-traumatic encephalopathy.  

4.  Evidence added to the record since the August 1964 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim for service connection for right eye 
enucleation, and does raise a reasonable possibility of 
substantiating the claim.

5.  The competent medical evidence demonstrates that the 
veteran's right eye enucleation is the result of his service-
connected right leg gunshot wound.  

6.  The competent medical evidence demonstrates that the 
veteran's post-traumatic encephalopathy is the result of his 
service-connected right leg gunshot wound.  


CONCLUSIONS OF LAW

1.  Evidence received since the November 1966 Board decision 
denying service connection for enucleation of the right eye 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).

2.  Evidence received since the August 1964 rating decision 
denying service connection for post-traumatic encephalopathy 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).

3.  Service connection for enucleation of the right eye, 
secondary to service-connected residuals of a right leg 
gunshot wound, is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

4.  Service connection for post-traumatic encephalopathy, 
secondary to service-connected residuals of a right leg 
gunshot wound, is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
has held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

38 C.F.R. § 3.156(a) defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
Material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence must not be cumulative or 
redundant of evidence previously on file at the time of the 
last denial and must raise a reasonable possibility of 
substantiating the claim.

The November 1966 Board decision and the August 1964 rating 
decision denying service connection for right eye enucleation 
and post-traumatic encephalopathy, respectively, are final 
and are not subject to revision on the same factual basis.  
See 38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to 
reopen these claims, the appellant must present or secure new 
and material evidence with respect to the claims.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The November 1966 Board decision and the August 1964 rating 
decision essentially found that the evidence of record was 
insufficient to show that either injury was due to and the 
result of the veteran's service-connected residuals of a 
right leg gunshot wound.  Evidence of record at the time of 
these decisions included the veteran's service medical 
records, and post-service VA and private medical records 
addressing treatment of the claimed injuries.  

Based on a thorough review of the record, the Board finds 
that the appellant has submitted new and material evidence to 
reopen the claims for service connection for right eye 
enucleation and post-traumatic encephalopathy.  Evidence 
submitted subsequent to the final decisions includes 
additional VA medical records as well as detailed personal 
testimony, offered during a hearing before the undersigned 
Veterans Law Judge, from the veteran and his wife as to the 
circumstances surrounding the veteran's accident in which he 
incurred the claimed disabilities.  This evidence is material 
within the meaning of 38 C.F.R. § 3.156.  It relates to an 
unestablished fact necessary to substantiate the veteran's 
previously denied claims, and raises a reasonable possibility 
of substantiating the claims under the controlling law.  

Entitlement to Service Connection 

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition.  338 C.F.R. § .310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the evidence supports a grant of service connection for 
enucleation of the right eye, secondary to service-connected 
residuals of a right leg gunshot wound, and post-traumatic 
encephalopathy, secondary to service-connected residuals of a 
right leg gunshot wound.  

The medical evidence of record supports a grant of service 
connection for each claimed disability.  An August 1963 VA 
hospital final summary describes a post-service history of 
several accidents, including the one which resulted in the 
veteran's right eye enucleation and post-traumatic 
encephalopathy.  The report provides that "most of the 
patient's series of unfortunate incidents were secondary to 
weakness of his right lower leg following the gunshot wound 
in 1953."  

The report of an April 1964 VA examination does not 
specifically link the veteran's right eye enucleation and 
post-traumatic encephalopathy to the service-connected 
gunshot wound.  However, overall the report essentially 
concurs with the August 1963 VA medical opinion.  A January 
1964 private medical statement also fundamentally concurs 
with the August 1963 VA medical opinion.  

As the competent medical evidence indicates that the 
veteran's service-connected gunshot wound resulted in his 
right eye enucleation and post-traumatic encephalopathy, 
service connection for right eye enucleation and post-
traumatic encephalopathy is granted.  

The Duty to Notify and the Duty to Assist

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

As discussed above, sufficient evidence is of record to grant 
the benefits sought on appeal.  Therefore, no further 
development is needed.


ORDER

New and material evidence having been submitted, the claim 
for service connection for right eye enucleation is reopened.  

New and material evidence having been submitted, the claim 
for service connection for post-traumatic encephalopathy is 
reopened.  

Entitlement to service connection for right eye enucleation 
is granted.

Entitlement to service connection for post-traumatic 
encephalopathy is granted.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


